DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  In claim 2, the phrase “claim 0” appears to contain a typographical error.  In claim 12, the phrase “claim 01” appears to contain a typographical error.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connection point of claims 1, 11 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how or in what sense the connection arm projects diagonally from a distal end of the outrigger to a connection point on the second frame cross member since the specification does not describe how this connection exists and the drawings do no illustrate a connection arm contacting any point of the second frame cross member.  Additionally, claim 1 is inaccurate because the connection arm does not contact the second frame cross member at any point.
In claim 6, it is unclear how or in what manner the connection arm will be welded or bolted to the second frame cross member since the specification do not describe and the drawings do not illustrate any contact between the second frame cross member and the 
In claim 11, it is unclear how or in what sense connecting a distal end of the outrigger to a connection point on the second frame cross member will occur since the specification does not describe how this connection is possible and the drawings do no illustrate a connection arm contacting any point of the second frame cross member.  In this connection, claim 11 is inaccurate because the distal end of the outrigger does not make a connection at any point on the second frame cross member.  In this connection, the outrigger does not contact the second frame cross member at any point.
In claim 20, it is unclear how or in what sense the connection arm projects diagonally from a distal end of the hollow outrigger to a connection point on the second frame cross member since the specification does not describe how this connection exists and the drawings do no illustrate a connection arm contacting any point of the second frame cross member.  Additionally, claim 20 is inaccurate because the connection arm does not contact the second frame cross member at any point.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuhara et al. (US 8,668,252 B2).
Regarding claim 1, as best understood, Yasuhara et al. disclose a first frame cross member (Fig. 1, 34) extending laterally between a left hand frame rail and a right hand frame rail (Fig. 1, 32 & 12) of a vehicle (Fig. 1 illustrates 34 extending laterally between 32 and 12); a second frame cross member (Fig. 1, 23 and 44), aft of the first frame cross member (Fig. 1 illustrates 23 and 44 toward the back part of 34, i.e. aft), extending laterally between the left hand frame rail and the right hand frame rail (Fig. 1 illustrates the lateral extension of 23 and 44 between 12 and 32); an outrigger (Fig. 1, 30b) projecting outward laterally from the first frame cross member and an impact member (Fig. 1, 30a) selected from the left hand frame rail or right hand frame rail; and a connection arm (Fig. 1, 30) projecting diagonally from a distal end of the outrigger to a connection point on the second frame cross member (Fig. 1 illustrates 30 projecting diagonally from the distal end of the outrigger 30b to some point on element 44), beneath the impact member, such that when an impact force travels longitudinally into the outrigger, the impact force is distributed to both the first frame cross member through the outrigger and the second frame cross member through the connection arm (col. 7 ln. 30-43).
As to claim 2, Yasuhara et al. disclose wherein the outrigger is hollow (Fig. 1, 30b and col. 5 ln. 15-17 disclose “The structure of the outrigger 30 b is divided into a front portion outrigger 30 bf that has a cross-sectional shape that is open at the top, and a rear portion outrigger 30 bb”, i.e. the cross-sectional shape that is open at the top implies a hollow portion below).  
Regarding claim 3, Yasuhara et al. disclose further comprising a crush-resistant element (Fig. 1, 54 and col. 7 ln. 1-7) within the outrigger.  

Regarding claim 5, Yasuhara et al. disclose wherein the connection arm (30) is welded or bolted to the outrigger (col. 5 ln. 8-15).
As to claim 6, as best understood, Yasuhara et al. disclose wherein the connection arm is welded or bolted to the second frame cross member (Fig. 1 illustrates the connection arm 30 bolted to second frame member 44).
Regarding claim 7, Yasuhara et al. disclose wherein the first frame cross member (34) is welded or bolted to the left hand frame rail (32 and 12) and the right hand frame rail (Fig. 1 illustrates 34 connected to 32/12 on both left and right sides).  
As to claim 8, Yasuhara et al. disclose wherein the second frame cross member (23 and 44) is welded or bolted to the left hand frame rail and the right hand frame rail (Fig. 1 illustrates 44 connected to 32/12 on both left and right sides).
Regarding claim 9, Yasuhara et al. disclose wherein the outrigger (30b) is combined with at least one of the first frame cross member and the connection arm (30) as a single fabricated piece (Fig. 1 illustrates 30b formed as a single fabricated piece with connection arm 30 and col. 5 ln. 10-22).  
As to claim 10, Yasuhara et al. disclose further comprising the vehicle (Fig. 1 and col. 3 ln. 62-63).
Regarding claim 11, as best understood, Yasuhara et al. disclose reinforcing a left hand frame rail and a right hand frame rail (Fig. 1, 32 and 12) of the vehicle (Fig. 1) with a first frame cross member (Fig. 1, 34) that extends laterally between the left hand frame rail and the right hand frame rail (Fig. 1, 32 & 12) of the vehicle (Fig. 1 illustrates 34 extending laterally between 32 and 12); further reinforcing the left hand frame rail and right hand frame rail with a second frame cross member (Fig. 1, 23 and 44), aft of the first frame cross member (Fig. 1 illustrates 23 and 44 toward the back part of 34, i.e. aft), that extends laterally between the left hand frame rail and the right hand frame rail; providing an outrigger 
As to claim 12, Yasuhara et al. disclose wherein the outrigger is hollow Fig. 1, 30b and col. 5 ln. 15-17 disclose “The structure of the outrigger 30 b is divided into a front portion outrigger 30 bf that has a cross-sectional shape that is open at the top, and a rear portion outrigger 30 bb”, i.e. the cross-sectional shape that is open at the top implies a hollow portion below).  
Regarding claim 13, Yasuhara et al. disclose further comprising providing a crush-resistant element (Fig. 1, 54 and col. 7 ln. 1-7) within the outrigger.  
As to claim 14, Yasuhara et al. disclose further comprising welding or bolting (Fig. 1 illustrates 30b bolted to 34 via element 36) the outrigger to the first frame cross member (34).  
Regarding claim 15, Yasuhara et al. disclose further comprising welding or bolting the connection arm to the outrigger (col. 5 ln. 8-15).
As to claim 16, Yasuhara et al. disclose further comprising welding or bolting the connection arm to the second frame cross member (Fig. 1 illustrates the connection arm 30 bolted to second frame member 44).
Regarding claim 17, Yasuhara et al. disclose further comprising welding or bolting the first frame cross member (34) to the left hand frame rail and the right hand frame rail (Fig. 1 illustrates 34 connected to 32/12 on both left and right sides). 

Regarding claim 19, Yasuhara et al. disclose wherein the outrigger (30b) is combined with at least one of the first frame cross member and the connection arm (30) as a single fabricated piece (Fig. 1 illustrates 30b formed as a single fabricated piece with connection arm 30 and col. 5 ln. 10-22). 
Regarding claim 20, as best understood, Yasuhara et al. disclose the vehicle (Fig. 1); a first frame cross member (Fig. 1, 34) extending laterally between a left hand frame rail and a right hand frame rail (Fig. 1, 32 & 12) of the vehicle (Fig. 1 illustrates 34 extending laterally between 32 and 12); a second frame cross member (Fig. 1, 23 and 44), aft of the first frame cross member (Fig. 1 illustrates 23 and 44 toward the back part of 34, i.e. aft), extending laterally between the left hand frame rail and the right hand frame rail (Fig. 1 illustrates the lateral extension of 23 and 44 between 12 and 32); a hollow outrigger (Fig. 1, 30b and col. 5 ln. 15-17 disclose “The structure of the outrigger 30 b is divided into a front portion outrigger 30 bf that has a cross-sectional shape that is open at the top, and a rear portion outrigger 30 bb”, i.e. the cross-sectional shape that is open at the top implies a hollow portion below) projecting outward laterally from the first frame cross member and an impact member (Fig. 1, 30a) selected from the left hand frame rail or right hand frame rail (col. 5 ln. 15-22); a crush-resistant element (Fig. 1, 54 and col. 7 ln. 1-7) within the hollow outrigger selected from an I-beam, a truss, or a bulkhead (element 54 coincides with the outrigger 30b and it is known in the art that stiffeners are called vertical stiffeners or horizontal stiffeners, according to the way they are arranged on the bulkhead, i.e. the stiffener makes up the structure of the bulkhead so that  in this case, the outrigger coinciding with the bulkhead can be selected from a bulkhead); and a connection arm (Fig. 1, 30) projecting diagonally from a distal end of the hollow outrigger to a connection point on the second 

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshida et al. (US 2018/0065676 A1) disclose an apparatus for improving capability to absorb impact in a front end of a vehicle tunnel member with an outrigger extending in the vehicle width direction on an opposite side of a first lateral closed cross-sectional portion.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                         
/D.D.I/April 15, 2021
/Joseph D. Pape/Primary Examiner, Art Unit 3612